DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Hooper on 03/16/2021.
The application has been amended as follows:
4. (Cancelled)
5. (Cancelled)
6. (Cancelled)

Reasons for Allowance
Claim 1-3 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose or render obvious the claim including, “…antenna cover is configured to cover the antenna unit…pad attached to an inner peripheral surface of the antenna cover…antenna unit is attached to the antenna cover with the pad disposed therebetween…pad includes a postural adjusting member formed in a peripheral wall of the pad and projecting therefrom…positioned on only one end portion of the pad...is configured to be elastically compressed in a 
The antenna arrangement and configuration provides a unique antenna structure for adhering the antenna device to a roof of a vehicle not realized by the prior art of record.
For example, Kaneko (US 20140125549 A1) does not teach the uniquely claimed postural adjusting member formed in a peripheral wall of the pad and projecting therefrom and configured to apply a reactive force to the second end of the antenna cover to press the first end of the antenna cover towards the roof of the vehicle. There is no reason or suggestion in the prior art references of record for one of ordinary skill in the art to modify Kaneko to include the above features.
Dependent claim 2-3 is allowable based on its dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P/Examiner, Art Unit 2845 

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845